ING LOGO US Legal Services Nicholas Morinigo Counsel Tel: 610.425.3447 | Fax: 610.425.3520 Email: nicholas.morinigo@us.ing.com July 19, 2013 United States Securities and Exchange Commission F Street NE, Room 1580 Washington, DC 20549 Re: File Nos. 333-70600, 811-05626 Prospectus Name: Retirement Solutions – ING Rollover ChoiceSM Variable Annuity Dear Commissioners: Please be advised that in lieu of filing a copy of the ING Rollover ChoiceSM Variable Annuity Prospectus and Statement of Additional Information under Rule 497(c) of the Securities Act of 1933 (the “1933 Act”) for certain deferred combination variable and fixed annuity contracts, we hereby certify the following pursuant to Rule 497(j) of the 1933 Act: The form of the supplement that would have been filed under Rule 497(c) of the 1933 Act would not have differed from that contained in the most recent registration statement or amendment; and The text of the most recent registration statement or amendment has been filed electronically. Please do not hesitate to contact me should you have any questions or comments. Sincerely, /s/ Nicholas Morinigo Nicholas
